DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In independent claim 1, now recites “…if head movement for each action associated with each audio cue …”.  The specification recites on numerous occasion “an action associated with each audio cue”.  The Examiner views this amendment to include and mean two different things.  The newly amended claim language, interpreted by the Examiner, means there are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-13 & 15-17, 19, 20 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (EP 2725818 A1) in view of Montgomery (U.S. Publication Number 2010/0075806) and Libra (WO 2018/127851 A1).
Referring to claim 1, Jensen et al. discloses {see par.8-74, 123, 191-207) discloses a method implemented by a hearing assistance device ("hearing device") adapted to be worn by a wearer, the method comprising:
° sensing, using one or more sensors of the hearing assistance device, movement of the head during each of the actions ("determined geographical position and head yaw");
° determining, by a processor of the hearing assistance device, if head movement for each action associated with each audio cue has been correctly executed by the wearer ("user may arrive at a town square": it is implicit that a navigation system constantly 
“ producing, by the processor, an output indicative of successful or unsuccessful execution of each action by the wearer ("provide information on one POI"; moreover, it is implicit that any navigation system informs a user of arrival at the target location).  Jensen et al. does not disclose generating, by the hearing assistance device, a sequence of audio cues that audibly instruct the wearer through a series of actions to perform themselves including their own head movement in accordance with a predetermined corrective or therapeutic maneuver, the predetermined corrective or therapeutic maneuver comprising actions for corrective Benign Paroxysmal Positional Vertigo or actions of vestibular rehabilitation therapy; and modifying, by the hearing assistance device, the sequence of audio cues depending on the successful or unsuccessful execution of each action by the wearer.  However, Montgomery teaches generating, by the hearing assistance device, a sequence of audio cues that audibly instruct the wearer through a series of actions to perform themselves including their own head movement in accordance with a predetermined corrective or therapeutic maneuver (paragraphs 0021, 0060 & 0083); and modifying, by the hearing assistance device, the sequence of audio cues depending on the successful or unsuccessful execution of each action by the wearer (paragraphs 0041, 0044 & 0048); generating, by the hearing assistance device, a sequence of audio cues that audibly instruct the wearer through a subsequent action of the series of actions based on the successful or unsuccessful execution of the first action (paragraphs 0044, 0048 & 0078).  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was Jensen et al./Montgomery does not disclose the predetermined corrective or therapeutic maneuver comprising actions for correcting Benign Paroxysmal Positional Vertigo or actions of a vestibular rehabilitation therapy.  However, Libra teaches the predetermined corrective or therapeutic maneuver comprising actions for correcting Benign Paroxysmal Positional Vertigo or actions of a vestibular rehabilitation therapy (pages 37 & 38 disclosing the application for vestibular rehabilitation: the device proposes a set of exercises that require a patient to perform head movements and records the patients response).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the predetermined corrective or therapeutic maneuver comprising actions for correcting Benign Paroxysmal Positional Vertigo or actions of a vestibular rehabilitation therapy, as disclosed by Libra, incorporated into Jensen et al./Montgomery in order to perform head movements, record response and then be able to give feedback.
Referring to claim 11, relates to a hearing assistance device. As each of the technical features thereof corresponds to a method step of claim 1, the argumentation regarding lack of novelty given above for claim 1 is to be applied to the subject-matter of claim 11.
Referring to claim 22, relates to a hearing assistance device. As each of the technical features thereof corresponds to a method step of claim 1, the 
Referring to claim 2, Jensen et al. discloses the hearing assistance devices of each of D1 (see par.8: "hearing device"), comprise a single hearing assistance device adapted to be worn at or near an ear of the wearer.
Referring to claims 3 & 15, Jensen et al. discloses (see par.52: "spoken information") the audio cues comprise speech specifying spatial locations where the wearer's head is to move.
Referring to claims 4 & 16, Jensen et al. discloses the hearing assistance device of (see par.70: "binaural hearing aid") comprises a pair of binaural hearing assistance devices adapted to be worn at or near the ears of the wearer.
Referring to claims 5 & 17, Jensen et al. discloses (see par.38: "HRTF") the audio cues comprise stationary or moving spatialized virtual sound targets where the wearer’s head is to follow, the spatialized virtual sound targets comprising one or more of speech, complex tones, noise bursts, and music.
Referring to claim 6, Jensen et al. discloses (implicit from par.54: "arrive at..."), producing the output comprises producing an audio output perceivable by the wearer, the audio output indicating successful or unsuccessful execution of each action or a series of actions taken by the wearer.

° producing an output signal communicated from the hearing assistance device to an external device; and
° the external device produces one or more of a visual, audible, and tactile output indicating successful or unsuccessful execution of each action or a series of actions by the wearer in response to the output signal.
Referring to claim 8, Jensen et al. discloses the method (see par.191-207: "smart phone 200") and D2 (see par.71: "personal assistance device 100") comprises
° receiving, by the hearing assistance device, the sequence of audio cues from an external source; and
° initiating the sequence of audio cues in response to an input received by the hearing assistance device.
Referring to claims 9 & 20, Jensen et al. discloses In each (see par,62; "remote servers": at least position data, which is implicit of successful arrival, is transferred to such a server) some kind of data regarding the output by the hearing assistance device is communicated from the hearing assistance device to an external device.
Referring to claim 12, Jensen et al. discloses the hearing assistance devices of each of D1 (see par.123 "gyros and accelerometers") comprises one or more of an accelerometer, a gyroscope, and a magnetometer.
. 
Claim 10 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al./Montgomery/Libra and further in view of Krueger (U.S. Publication 2016/0262608).
Referring to claims 10 & 21, Jensen et al./Montgomery/Libra discloses the method of claim 1 & the hearing assistance device of claim 11.  Jensen et al./Montgomery/Libra discloses wherein the predetermined corrective or therapeutic maneuver is the Epley maneuver.  However, Krueger teaches wherein the predetermined corrective or therapeutic maneuver is the Epley maneuver (paragraph 0057).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the predetermined corrective or therapeutic maneuver is the Epley maneuver, as disclosed by Krueger, incorporated into Jensen eta l./Montgomery/Libra in order to treat Benign Paroxysmal Positional Vertigo.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-17 & 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive.  The applicant recites on page 9 of the Remarks that there is a sharp .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715